 Case 3:20-cr-30042-NJR Document 39 Filed 02/05/21 Page 1 of 2 Page ID #65




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF ILLINOIS

UNITED STATES OF AMERICA,                 )
     Plaintiff,                           )
                                          )         Cause No. 3:20-CR-30042-NJR
vs.                                       )
                                          )
CHRISTOPHER GRANT,                        )
     Defendant.                           )

            DEFENDANT’S MOTION TO CONTINUE FINAL PRETRIAL
                    CONFERENCE AND TRIAL DATE

      COMES NOW Defendant, CHRISTOPHER GRANT, by and through his

attorney, and respectfully moves this Court to continue the Trial Setting set on March 16,

2021 and Final Pretrial Conference on March 9, 2021. In support of his Motion,

Defendant states the following:

1. Because of COVID-19, the defense has not been able to adequately advise defendant

   of the consequences of the offense. Counsel has not been able to adequately

   investigate the circumstances surrounding the offense or the defendant’s

   social/psychological history to adequately represent Mr. Grant. Defendant requests

   more time to review the discovery with the defendant to decide if going to trial is in

   his best interests. Defendant believes that this additional time is necessary to afford

   counsel the reasonable time necessary to complete his investigation, prepare for trial,

   and to properly inform defendant of the consequences of pleading.      Thus, the ends of

   justice served in granting the motion for additional time far outweigh the interests of

   the public or the defendant in a speedy trial.

      WHEREFORE Defendant, Christopher Grant, respectfully requests a continuance.
 Case 3:20-cr-30042-NJR Document 39 Filed 02/05/21 Page 2 of 2 Page ID #66




                                                 Respectfully Submitted,

                                                  /s/ David Bruns
                                                 _______________________
                                                 David Bruns #38665MO
                                                 Attorney for Defendant
                                                 225 South Meramec, Suite 1100
                                                 Clayton, MO 63105
                                                 Phone: 314-832-0202
                                                 Fax: 314-269-1042
                                                 david@brunspc.com

                              CERTIFICATE OF SERVICE

       I certify that a true copy of the above was served on the U.S. Attorney’s Office via
electronic e-mail on the above date.
                                                   /s/ David Bruns
                                                  _________________________
